Citation Nr: 1013949	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-32 025	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUE

Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), currently rated 30 percent disabling.

REPRESENTATION

Appellant represented by: Tennessee Dept. of Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for PTSD, assigning a 30 percent disability 
rating.  A notice of disagreement was filed in May 2008 with 
regard to the disability rating assigned, a statement of the 
case was issued in October 2008, and a substantive 
appeal was received in October 2008.  The Veteran was 
scheduled to attend a Board hearing on March 11, 2010; 
however, he cancelled the request for a hearing prior to the 
scheduled date.

The Board has determined that a claim for a total disability 
rating due to individual unemployability (TDIU) as a result 
of service-connected disabilities is reasonably raised by 
submission of June 2008 correspondence from the Veteran's 
treating VA physician.  This is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In April 2008, the Veteran underwent a VA examination.  The 
examiner assigned several diagnoses, including PTSD, 
psychosis, and depression.  The examiner opined that the 
Veteran's symptoms of psychosis and of depression were mild.  
The examiner also opined that the Veteran was alcohol-
dependent, opined that the alcohol use was likely closely 
tied to his PTSD.  The examiner opined that his symptoms of 
PTSD were at least moderately disabling, and assigned a 
Global Assessment of Functioning score of 53.  The examiner 
noted that the Veteran had chronic problems with employment, 
and opined that those problems were only partially due to 
PTSD and psychiatric issues.  The examiner opined that the 
Veteran's PTSD did not result in total occupational and 
social impairment.  

In June 2008 correspondence from the Veteran's treating VA 
psychiatrist, the provider stated that the Veteran's symptoms 
included nightmares, flashbacks, mood swings, panic attacks, 
and sleep disturbances.  The psychiatrist opined that that 
due to such symptoms, the  Veteran had significant difficulty 
in interpersonal relationships, and was unable to maintain 
employment despite his best efforts.  The psychiatrist stated 
that "it is reasonable to assume he will be unable to work 
productively on a long term basis."  The Board notes, 
moreover, that VA psychiatric outpatient treatment records 
dated in June 2008 reflect that the Veteran was hearing 
voices throughout the day, and worse at night.  The Veteran 
reported that the employer expressed concerning because the 
Veteran continued to talk to himself and acted "weird."  
Treatment notes also reflect that the Veteran's ability to 
work was impaired by physical pain due to nonservice-
connected disabilities.

In light of the Veteran's treating psychiatrist's opinion 
that his PTSD results in total occupational impairment, the 
Board has determined that the Veteran should undergo a VA 
examination to more adequately assess the severity of his 
PTSD.  VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  In order to more accurately reflect the 
current level of the Veteran's disability, the Board believes 
that an examination and opinion is necessary.

In light of this matter being remanded, updated VA outpatient 
treatment records from the Nashville VA Medical Center (VAMC) 
for the period June 19, 2008, to the present, should be 
associated with the claims folder.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Updated VA outpatient treatment records 
from June 19, 2008, to the present should be 
associated with the claims folder.

2.  The Veteran should be afforded the 
opportunity to identify or submit alternative 
records such as statements from employers, 
fellow employees or supervisors, or others who 
observed signs or symptoms of service-
connected PTSD.  

3.  The Veteran should be scheduled for a VA 
mental examination with a psychiatrist or 
psychologist to determine the current severity 
of his PTSD.  The claims folder must be made 
available to the examiner and reviewed in 
conjunction with the examination.  The 
examiner should be asked to comment on the 
severity of the Veteran's PTSD, to include 
whether the Veteran has any occupational or 
social impairment due to his service-connected 
PTSD.  Examination findings should be reported 
to allow for evaluation of PTSD under 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).  
A GAF score and an analysis of its meaning 
should be provided.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be granted 
in full.  If the benefit sought is not granted 
in full, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



